Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Non-Final Office action is in response to the application filed on May 5, 2021. Claims 9-16 are pending.
Priority
Application 17/291,403 was filed on May 5, 2021.
Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance. 
Claim Objections
Claim 9 is objected to because of the following informalities: 
In line 3, “comprises,” should read “comprises:”.
In line 5, “comprises,” should read “comprises:”.
In line 12, “state, and” should read “state,”.
In line 13, “actuation section” should read “actuating section” so that terminology is consistent. An “actuating section” is introduced in line 6. 
In line 14, “actuation section” should read “actuating section” so that terminology is consistent. An “actuating section” is introduced in line 6. 
In line 16, “state,” should read “state, and”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Andre (US Publication No. 2004/0232696 A1) in view of Garlick (US Publication No. 2016/0003274 A1).
Regarding Claim 9, Andre teaches a fastener (Abstract “coupling”) comprising: 
a receiving part (fastener device 6) comprising a housing (annular ring 62) defining a recess (Fig. 2b, open space defined on three sides by front face 65 and inside faces 67) configured to receive a head of a plug-in part (endpiece 3), wherein the housing comprises at least two locking legs (snap-fastening arms 64) bordering the recess and mounted on the receiving part, wherein each of the at least two locking legs comprises an actuating section (grip lug 68) and a locking leg section (catch 63); and 
wherein movement of each actuating section toward each other acts to open the recess (Par. 35, lines 1-3) to enable the head of the plug-in part to be inserted into the recess and thereby defining an unfastened state; 
wherein, once the head is inserted into the recess, release of each actuating section exerts a force (Par. 35, line 3 “lever effect”) to push the actuating sections away from each other and move each locking leg section to constrict the recess and engage and retain the head of the plug-in part to define a fastened state; and 
wherein the receiving part is coupled to one of: (1) a rope, (2) a belt, and (3) a rod to be connected (Par. 23, line 2 “rigid or semi-rigid tube 4”).
Andre does not disclose; however, Garlick teaches two locking legs (clips 2) being pivotably mounted (Par. 35, lines 3-5). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the mounting means of the arms as taught by Andre to include pivotable retention of the clips as taught by Garlick so that a force can be applied thus causing pivoting action to cause the clips to rotate from a closed position to an open position (Par 13, lines 9-13).
Andre does not disclose; however, Garlick teaches a spring member (spring 20) positioned between at least two locking legs (clips 2) and extending along a spring axis (Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lever effect of the arms as taught by Andre to include a spring as taught by Garlick so that the biasing means of the spring beneficially ensures that a first and second clip are biased to a closed configuration (Par. 19, lines 4-5).
Andre does not disclose; however, Garlick teaches wherein movement of each actuating section (second end 8) toward each other acts to compress the spring member (spring 20) (Par. 41, lines 15-16). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lever effect of the arms as taught by Andre to include compression of a spring as taught by Garlick so that the biasing means of the spring beneficially ensures that a first and second clip are biased to a closed configuration (Par. 19, lines 4-5) when force by the user is not applied to the second end of the clips.
Andre does not disclose; however, Garlick teaches wherein release of each actuating section (second end 8) enables the spring member (spring 20) to exert a force along the spring axis (Par. 37, lines 3-4). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lever effect of the arms as taught by Andre to include a biasing effect of a spring between the first and second clips as taught by Garlick so that a first end of a clip can be pushed into a closed configuration (Par. 37) when force by the user is not applied to the second end of the clips.
Regarding Claim 10, Andre teaches wherein in the fastened state, the actuating sections of the at least two locking legs extend obliquely upward and away (Par. 35, lines 4-5) from the one of: (1) the rope; (2) the belt; and (3) the rod (rigid or semi-rigid tube 4) coupled to the receiving part.
Regarding Claim 11, Andre does not disclose; however, Garlick teaches wherein the at least two locking legs (clips 2) are pivotably mounted (Par. 35, lines 3-5). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the mounting means as taught by Andre to include pivotable retention of the clips as taught by Garlick so that a force can be applied thus causing pivoting action to cause the clips to rotate from a closed position to an open position (Par 13, lines 9-13).
Regarding Claim 12, Andre does not disclose; however, Garlick teaches wherein actuating sections (second ends 8) of the at least two locking legs (clips 2) are engaged by the spring member (spring 20) (Par. 41, lines 15-16) . Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lever effect of the arms as taught by Andre to include engagement of a spring member as taught by Garlick so that a first end of a clip can be pushed into a closed configuration (Par. 37) when force by the user is not applied to the second end of the clips.  
Regarding Claim 13, Andre teaches wherein in the unfastened state, the at least two locking legs (snap-fastening arms 64) form a part of the housing (annular ring 62) of the receiving part (fastener device 6), as shown in Andre Figs. 2a and 2c.
Regarding Claim 14, Andre teaches wherein the recess of the receiving part comprises an inner wall (inside face 67), and wherein the inner wall comprises a shape that is at least partially conical (Par. 32, lines 10-11; Fig. 2a).
Regarding Claim 15, Andre teaches wherein the housing of the receiving part comprises a cylindrical shape (cylindrical region 61).
Regarding Claim 16, Andre teaches wherein in the fastened state, a contact surface (groove 34) of the plug-in part strikes against a connecting surface (ramp region 66) of the receiving part (Par. 32, lines 1-3), and wherein the contact surface of the plug-in part is located on a collar (base 31) surrounding a column of the plug-in part.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Paasche (US Publication 2007/0194173 A1) teaches a similar quick-connect fastener. Iida (US Publication No. 2006/0257203 A1) teaches a cylindrical connector with a spring between two actuating ends of a clip. Drapeau (US Publication 2019/0254457 A1) teaches a spring between two actuating ends of a clip.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber Helms whose telephone number is 571-272-4532. The examiner can normally be reached Monday-Thursday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson, can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-272-4417.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/A.N.H./
Examiner, Art Unit 3677